Title: Enclosure: Amasa Learned to John Chester, 14 September 1791
From: Learned, Amasa
To: Chester, John



New London [Connecticut] 14th Septr 1791
Dear sir,

Agreeably to your request, I have written to several Gentlemen in each Town, in this County, to collect and forward to you, before the 20th Septr, such information on the subject of Manufactures in their respective Towns as the Secretary required.
The domestic manufactures of this Town are the same kind that you find in every other Town; but rather inferior to most, in quantity & quality. The incidental trades, such as Boat-building, sailmaking, Ropemaking, Blockmaking &C &C. varies as the Tide of Business ebbs or flows. They need no laws directly in their favour, depending wholly on the State of Commerce. There are two Saddlers in this Town, who make about 500 Saddles each every year & as many bridles. The prices vary according to the quality from 8 dollars to 20. Most of them are exported to the West Indies some to the Southern States, where they meet the same wares from England. These manufacturers, suppose that the duty on imported Saddles is not sufficiently high. Some Complaint there has been that the duty on tanned leather is too low. In the Island of Hispaniola from whence they formerly brought many raw hides the tanning business has greatly increased & leather is imported instead of hides. I know of no other trades in this Town that labor under any impediment which it is in the power of Government to remove. To enter into a particular detail of all the incidental & domestic trades of this Town, of thier origin, annual produce & State of improvement would be an arduous task and as useless as difficult. Norwich will be able to furnish more necessary information than all the rest of the County. I wrote to Colo Leffingwell, Coit & Lathrop, Gentlemen deeply interested in Manufactures.
With Sentiments of Esteem   Dear sir, your Obedt & hble Sert
Amasa Learned
